Citation Nr: 1244234	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a psychiatric disorder, previously characterized as immature personality and situational anxiety, has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, panic disorder, anxiety and depression.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1978.  

A claim for service connection for a psychiatric disorder, then described as immature personality and situational anxiety, was previously denied by the RO, most recently in July 2005.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO considered a claim for service connection for psychiatric disorder-c haracterized to include adjustment disorder, panic disorder, anxiety and depression-seemingly, on the merits, but confirmed and continued the previous denial.  In May 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010. 

In his substantive appeal, the Veteran requested a Board video-conference hearing.  An April 2011 letter informed him that his hearing was scheduled for June 21, 2011.  However, in correspondence received in June 2011, the Veteran, by way of his representative, cancelled his hearing request. 

Regarding characterization of the appeal, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the previously-denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim for a psychiatric disorder has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal regarding as encompassing both matters set forth on the title page.

The Board also notes that, while the Veteran previously was represented by Disabled American Veterans in May 2010, the Veteran granted a power-of-attorney in favor of Matthew D. Hill and other private attorneys associated with the firm Hill and Ponton, P.A., with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

The Board's decision reopening the claim for service connection for a psychiatric disorder is set forth below.  The reopened claim-recharacterized, as explained in more detail, below-is addressed in the remand following the order; this matter is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a July 2005 rating decision, the RO found that no new and material evidence had been received to reopen the claim for service connection for a psychiatric disorder, then characterized as immature personality and situational anxiety; although notified of the denial in a July 2005 letter, the Veteran did not initiate an appeal of the decision. 

3.  Evidence associated with the claims file since the July 2005 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The July 2005 rating decision in which the RO denied service connection for a psychiatric disorder, previously characterized as immature personality and situational anxiety, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the July 2005 denial is new and material, the criteria for reopening the claim for service connection for a psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition of the request to reopen the claim for service connection for a psychiatric disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may also be presumed for certain chronic diseases, to include psychoses, which are manifested to a compensable degree within a prescribed period after service (one year for psychoses).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Historically, the Board notes that the Veteran's original claim for a psychiatric disorder was received in December 1979; the Veteran then claimed that he was "becoming depressed".  In a February 1980 rating decision, the RO denied service connection for immature personality and situational anxiety.  The Veteran did not appeal this decision, but in later years made several, unsuccessful attempts to reopen the claim.  Most recently, prior to the rating decision on appeal in this case, service connection for immature personality and situational anxiety was denied by way of the July 2005 rating decision.  He filed the current request to reopen in June 2008. 

The evidence of record at the time of the most recent, July 2005 denial included the Veteran's service treatment records, which reflect that the Veteran entered service without any indication of psychiatric or psychological symptoms, and exited service four years later with reports of depression, headaches and trouble sleeping.  Also, in January 1978, a clinical note shows an indication of sociopathic personality traits.  Also of record at the time of the July 2005 decision, are VA outpatient treatment records dated from shortly following the Veteran's discharge from service through June 2005.  These records show that, in February 1980, the Veteran was initially assessed in a VA mental health clinic as having depression.  In April 1980, he was reported to be experiencing fatigue secondary to depression.  In July 1980, he reported headaches, nervousness, worry, memory problems and difficulty concentrating.  By January 1981, he was noted to have a history of depression with hysterical features.

Limited private records were also available at the time of the 2005 rating decision.  In particular, an April 1987 private report shows that the Veteran was diagnosed with major depression.  This was following emergency room treatment related to suicidal threats and a depressed mood.

More recent VA treatment records, available at the time of the 2005 rating decision, include June 2004 urgent care records showing treatment for panic attacks, followed by an initial psychiatry assessment showing a diagnosis of panic disorder without agoraphobia, and of dysthymia.  At the time of this initial assessment, the Veteran reported that his symptoms originally began in 1976.

In its July 2005 denial, the RO noted Veteran's treatment for panic attacks, worsening anxiety, and the diagnosis of panic disorder. However, the RO declined to reopen the previously-denied claim on the bases that, although many new records were received, they were not material in that they did not show that a chronic psychiatric condition was incurred in or aggravated by service, or that there was continuity of treatment since the date of discharge.  

Although notified of the RO's denial in a July 2005 letter, the Veteran did not initiate an appeal of the July 2005 RO decision denying service connection for a psychiatric disorder.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).  The RO's July 2005 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed the current request to reopen in June 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claim is the RO's July 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since July 2005 that pertains to the Veteran's claimed psychiatric disorder.  Such evidence includes ongoing VA treatment records pertaining to the Veteran's psychiatric treatment, private records showing treatment for depression in 1993, a VA examination report, and statements from the Veteran and his representative.

At the time of the July 2005 rating decision, the clinical evidence showed treatment related to psychiatric symptoms immediately following service from 1978 to 1981, then one notation of  treatment in 1987, with treatment resuming at a VA facility in 2004.  VA again declined to reopen the claim because continuity in treatment was not established.  The additionally received medical evidence includes a November 1993 private record noting that the Veteran was being seen for follow-up as to his history of depression and anxiety attacks.  He was reportedly in the hospital prior to this treatment.  Tension headaches were also noted in this treatment report.  The diagnosis was confirmed as depression and muscle tension.

While this record does not firmly establish the existence of a current disability that initially manifested during service and has continued ever since, it does lend support to the establishment of the fact that the Veteran may have initially indicated symptoms of a psychiatric disorder in service and received continual treatment ever since.  The 1993 report, at least partially, fills the gap in time between 1987 and 2004 dates of treatment.  The report also notes the Veteran's "history of" depression and anxiety, which indicates that prior treatment was received.  And, the report contains an indication of headaches, which was also noted in the Veteran's service treatment records.

The Board finds the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the July 2005 final denial of the claim for service connection for a psychiatric disorder, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses the question of whether the Veteran has a current psychiatric disorder that initially manifested during service and has continued ever since.  Hence, this evidence raises a reasonable possibility of substantiating the claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a psychiatric disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for a psychiatric disorder has been received, to this limited extent, the appeal is granted.


REMAND

Initially, the Board notes that, given the evidence currently of record, which reflects various psychiatric diagnoses, the Board has expanded the reopened claim as one for service connection for any acquired psychiatric disability, to include adjustment disorder, panic disorder, depression and anxiety, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Board's review of the record reveals that additional RO action on the claim for service connection on the merits is warranted.

The Board notes that, in April 2010, the Veteran underwent VA mental disorders examination; the purpose of the examination apparently was to obtain  in April 2010.  The examiner, a VA clinical psychologist, reviewed the claims file and partially summarized the Veteran's in-service mental health history.  The examiner cited to a January 1978 report of "abnormal behavior," a January 1978 report of sociopathic personality traits, and June 1978 reports of depression and an assessment as a "sociopathic manipulator in no acute distress."  Regarding post-service treatment, the examiner only referenced VA outpatient records dated from 2005 to 2009. 

 The examiner went on to assess the Veteran as having an Axis I diagnosis of anxiety disorder, not otherwise specified.  The examiner then opined that the Veteran's anxiety disorder is less likely as not the same as, or a progression of, or a result of the nervous trouble shown during active duty.  He went on to say that that the current anxiety disorder is most likely result of current stressors to include unemployment and financial problems.  The rationale, in its entirety, was "diagnostic impression was based on review of the C-File and CPRS notes, and interview with the Veteran."

Unfortunately, it appears that the VA examiner did not completely consider the Veteran's in-service  treatment, nor did he provide a medical opinion based upon a complete review of in- and post-service treatment records.

In particular, the service treatment records include the report of an August 1974 entrance examination that shows that the Veteran entered service without any notation of symptoms or diagnosis related to a mental disorder.  By the time of a January 1978 Report of Medical Examination, however, the Veteran is shown to have described frequent or severe headaches over the prior year, with depression or excessive worry that was noted to be related to the headaches, which, again, were noted to have manifested in the prior year.  The Veteran reported at that time that he felt nervous during his headaches.  On his Report of Medical History at that time, he noted frequent trouble sleeping, depression or excessive worry, loss of memory, and nervous trouble.

The January 1978 consultation sheet showing sociopathic personality traits does confirm that there was no evidence of depression at that time, but that there was a description of the Veteran's behavior as keeping his feelings "bottled up" and feeling like he was having a "nervous breakdown."  By June 1978, follow-up reports just prior to his discharge from service show a description of the Veteran as a "sociopathic manipulator in no acute distress."  Other June 1978 clinical notes include an assessment of immature personality, but also note that the Veteran "looks depressed."  The Veteran was then hospitalized, prior to his discharge, related to a diagnosis of tuberculosis.  In the July 1978 discharge summary, the physician reported the Veteran's history of headaches manifesting in 1977 with coincident trouble sleeping and nervousness.  In a final narrative summary prior to the Veteran's discharge, his in-service behavior was described as extreme anxiety and moderate depression.

By February 1980, VA outpatient records show that the Veteran was diagnosed with depression.  In July 1980, headaches, nervousness, worry and impaired concentration were also noted.  August 1980 records reflect a diagnosis of depressive neurosis.  Treatment continued into 1981 with a noted history of depression.  By April 1987, the Veteran was hospitalized in a private facility due to a depressed mood with suicidal threats and was diagnosed as having major depression.  In November 1993, the Veteran was again seen in a private facility and diagnosed with depression.  In June 2004, the Veteran was treated in a VA urgent care clinic for panic attacks, and, by December 2004, he was in psychological group therapy with noted depression.  And, by a February 2005 initial intake interview in a VA psychiatry office, the Veteran was noted as having a panic disorder and dysthymia, and at that time, he reported having had symptoms since 1976.

Again, the Board observes that the 2005 VA examiner only partially described the extent of the Veteran's in-service treatment, and wholly failed to consider any post-service treatment prior to 2005.  Thus, the entire body of evidence from the time of the Veteran's discharge from service in 1978 through the diagnosis of panic disorder and dysthymia in 2005 was seemingly ignored by this VA examiner.  It is unclear to the Board how the opinion that the current anxiety disorder is less likely as not the same as, or a progression of, or a result of the nervous trouble shown during active duty, could possibly be based upon a review of the record, in that the examiner clearly did not review or analyze the complete record.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claim for service connection, on the merits, and that further VA medical examination and opinion-based on full consideration of the Veteran's documented medical history and his assertions as well as those of his attorney, and supported by clearly-stated rationale-are needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to under further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Outpatient Clinic (VAOPC) in Jacksonville, Florida, dated through February 9, 2010; more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of mental health evaluation and/or treatment of the Veteran since February 9, 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to provide  additional information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for an acquired psychiatric disorder.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the Jacksonville VAOPC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since February 10, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a  psychiatrist or psychologist.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies (to include psychiatric testing, if warranted ) should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current psychiatric disability(ies).   Then, with respect to each such diagnosed disability, the examiner should render an opinion, based on complete review of the record, and  consistent with sound medical principles, as o whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service.  

In rendering the requested opinion, the examiner should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's own assertions, and those advanced by others on his behalf.

The examiner should provide specific comment as to the significance, if any, of the facts that the Veteran entered service in 1974 with no complaint, finding or diagnosis of a psychiatric nature, but separated from service in 1978 with reports of nervousness, headaches, trouble sleeping, memory problems and a report of looking depressed.

The examiner should also address whether any symptoms noted in service are found to have continued ever since service, such that any currently diagnosed acquired psychiatric disorder initially manifested during service and continued since that time.

The psychiatrist or psychologist should set forth all examination findings, along with complete, clearly-stated rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for an acquired psychiatric disorder, to include adjustment disorder, panic disorder, anxiety and depression.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the reopened claim, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b).

Otherwise, the RO should adjudicate the claim for service connection, on the merits, in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


